Citation Nr: 0914154	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  05-11 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury or for headaches due to undiagnosed illness.  

2.  Entitlement to service connection for an irritable bowel 
syndrome (IBS) or diarrhea due to an undiagnosed illness.  

3.  Entitlement to service connection for fibromyalgia, to 
include neck, hip, and back pain, or multiple joint and 
muscle pain due to an undiagnosed illness.   

4.  Entitlement to service connection for immune system 
dysregulation, to include as due to undiagnosed illness.  

5.  Entitlement to service connection chronic fatigue 
syndrome or fatigue due to undiagnosed illness.   

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
deviated nasal septum.  

7.  Entitlement to service connection for a skin disease or 
skin rash due to undiagnosed illness.   

8.  Entitlement to service connection for impotency, to 
include as due to undiagnosed illness.  

9.  Entitlement to service connection for cervical 
spondylosis or for neck stiffness due to an undiagnosed 
illness.  

10.  Entitlement to service connection for an atherosclerotic 
calcification in an artery in the left ankle region.  

11.  Entitlement to service connection for neuropsychiatric 
symptoms (other than due to PTSD), including memory loss and 
sleep impairment due to undiagnosed illness.  

12.  Entitlement to service connection for diverticulosis.  

13. Entitlement to service connection for hypertension.  

14.  Entitlement to service connection for additional 
symptoms or disability due to exposure to multiple toxins.

15.  Entitlement to an initial rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD).  

16.  Entitlement to a compensable rating for degenerative 
disc disease of the lumbar spine, prior to August 23, 2006, 
and to a rating in excess of 10 percent thereafter.  

17.  Entitlement to an increased (compensable) rating for 
residuals of a fracture of the left great toe.  

18.  Entitlement to an effective date earlier than April 11, 
2003, for a grant of service connection for PTSD.  
REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to 
February 1966 and from September 1990 to April 1991.  The 
Veteran also has periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) with the 
National Guard in-between his periods of active duty. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions entered in June 2004 
and June 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  During the processing 
of the instant appeal, an RO decision in December 2005 
granted service connection for hearing loss and tinnitus.  An 
RO decision in July 2006 granted entitlement to service 
connection for PTSD, and assigned a 70 percent evaluation, 
effective from April 11, 2003.  By rating action in October 
2007, the RO increased the rating assigned for degenerative 
disc disease of the lumbar spine from 0 to 10 percent, 
effective from August 23, 2006; and granted entitlement to a 
total (100 percent) disability rating based on individual 
unemployability (TDIU), effective from April 11, 2003, along 
with Dependents' Educational Assistance.  

In his substantive appeal of April 2005, the Veteran 
requested a hearing before the Board, sitting at the RO.  
Such request was thereafter withdrawn by the Veteran.  No 
other request for a hearing remains pending.  

Following the RO's issuance of the most recent supplemental 
statement of the case in October 2007, the Veteran submitted 
to the RO additional documentary evidence.  The RO thereafter 
forwarded the materials it received.  Notice is taken that 
such materials were not accompanied by a waiver for their 
initial consideration by the RO, but inasmuch as the evidence 
submitted duplicates materials previously presented and 
considered by the RO, remand to facilitate RO review is 
deemed unnecessary.  

The veteran's claims based on undiagnosed illness were 
previously denied by prior RO actions.  However, based on 
subsequent changes in the law, including that to expand the 
period within which disabilities resulting from undiagnosed 
illnesses suffered by Persian Gulf veterans must become 
manifest to a compensable degree in order for entitlement to 
be established, the provisions for finality of prior RO 
decisions are not applicable to the veteran's claims based 
upon undiagnosed illness.  See Spencer v. Brown, 17 F.3d 368 
(Fed. Cir. 1994) (upon a showing of a new basis of 
entitlement to a claimed benefit as a result of an 
intervening change in law or regulation, 38 U.S.C. § 7104(b) 
does not preclude consideration of the claim as an original 
claim even though based on facts in a previously and finally 
denied claim).  Under the above cited legal authority, the 
veteran is entitled to readjudication of his undiagnosed 
illness claims as original claims.

The issues of entitlement to a rating in excess of 70 percent 
for PTSD and service connection for neuropsychiatric symptoms 
not due to PTSD, to include sleep disturbance and memory loss 
due to an undiagnosed illness; and service connection for 
additional disability due to exposure to multiple toxins, 
including immune system dysregulation, to include as due to 
undiagnosed illness, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the VA's 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence doers not show residuals of an in-
service head injury; the preponderance of the evidence shows 
that the Veteran's alleged residuals of in-service head 
trauma-headaches, allergies, and sinus difficulties-are due 
to known clinical diagnoses.  

2.  The preponderance of the evidence is against a current 
diagnosis of IBS or fibromyalgia. 

3.  Cervical spondylosis and hypertension are diagnosed 
disorders; there is no medical evidence of either disorder 
until many years after service and the preponderance of the 
evidence is against a nexus between cervical spondylosis or 
hypertension and any incident of service.   

4.  Chronic diarrhea, fatigue and a skin rash are due to 
undiagnosed illnesses. 

5.  Joint and muscle pain, impotency, neck stiffness, and an 
atherosclerotic calcification of an artery in the left ankle 
region are not shown during service or for many years 
thereafter; the preponderance of the competent evidence is 
against a nexus between a diagnosed disability manifested by 
any of the foregoing and service; the preponderance of the 
competent evidence does not show an undiagnosed illness 
manifested by multiple joint pain, muscle pain, impotency, 
neck stiffness, or an atherosclerotic calcification of an 
artery in the left ankle region.  

6.  Service connection for a deviated nasal septum was denied 
by a rating decision in January 1994, and following notice to 
the Veteran of such denial and his appellate rights, he 
initiated an appeal; however, he failed to perfect that 
appeal; evidence submitted since that time is duplicative or 
cumulative of evidence previously considered.    

7.  There is no medical evidence of diverticulosis until many 
years post-service and the preponderance of the evidence is 
against a nexus between this disorder and service; there is 
no competent opinion that attributes diverticulosis to an 
undiagnosed illness.  

8.  The veteran's original claim for service connection for 
PTSD was denied by RO action in January 1994, with 
reconsideration in May 1995 and November 1997, and following 
notice to the Veteran of the action taken and his appellate 
rights, he initiated but did not perfect an appeal; no claim 
to reopen, either formal or informal, was filed prior to 
April 11, 2003.  

9.  From April 11, 2003, the veteran's service-connected low 
back disability, to include degenerative disc disease and 
arthritis of the lumbar spine, was manifested by slight but 
no more than slight limitation of motion of the lumbar spine; 
no more than mild intervertebral disc syndrome; no muscle 
spasm on extreme forward bending, or a unilateral loss of 
lateral spine motion in a standing position; no 
incapacitating episodes of intervertebral disc syndrome 
necessitating bedrest prescribed by a physician; and, since 
September 26, 2003, no limitation of flexion of the 
thoracolumbar spine to 30 degrees or less; limitation of the 
combined motion of the thoracolumbar spine to 120 degrees or 
less; or muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spine contour.

10.  The Veteran's service-connected degenerative disc 
disease of the lumbar spine is also manifested by mild, but 
no more than mild, radiculopathy of the left lower extremity; 
the medical evidence does not show any additional 
neurological deficit warranting a separate compensable 
rating, including but not limited to radiculopathy of the 
right lower extremity, bowel impairment, or bladder 
impairment.

11.  The veteran's service-connected status-post fracture of 
the left great toe is well healed and manifested by 
intermittent pain and slight discomfort on plantar flexion of 
the toe; it is not productive of more than overall mild 
functional impairment of the left foot.  


CONCLUSIONS OF LAW

1.  Service connection for claimed residuals of an in-service 
head injury or for headaches due to an undiagnosed illness is 
not warranted.  38 U.S.C.A. §§ 101(24), 1110, 1117, 1131, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2008).
2.  Service connection for claimed IBS is not warranted.  38 
U.S.C.A. §§ 101(24), 1110, 1117, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2008).  

3.  Cervical spondylosis and hypertension were not incurred 
in or aggravated by active service, nor may hypertension or 
arthritis of the cervical spine be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 
1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).  

4.  Service connection for diarrhea due to undiagnosed 
illness is warranted.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.317 (2008).  

5.  Service connection for claimed fibromyalgia, multiple 
joint pain, muscle pain, and neck stiffness is not warranted.  
38 U.S.C.A. §§ 101(24), 1110, 1117, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2008).  

6.  Service connection for fatigue due to an undiagnosed 
illness is warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.317 (2008). 

7.  Service connection for diverticulosis is not warranted.  
38 U.S.C.A. §§ 101(24), 1110, 1117, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2008).  

8.  The RO's decision of January 1994, denying entitlement to 
service connection for a deviated nasal septum, is final; new 
and material evidence has not been received to reopen the 
veteran's previously denied claim.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 3.156 (2008).

9.  Service connection for a skin rash as due to an 
undiagnosed illness is warranted.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.317 
(2008).  

10.  Service connection for impotency is not warranted.  38 
U.S.C.A. §§ 101(24), 1110, 1117, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2008).  

11.  Service connection for an atherosclerotic calcification 
of an artery in the left ankle region is not warranted.  38 
U.S.C.A. §§ 101(24), 1110, 1112, 1113, 1117, 1131, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2008).  

12.  The criteria for the assignment of an effective date 
earlier than April 11, 2003, for service connection for PTSD 
have not been met.  U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5110(a) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 
3.102, 3.400 (2008). 

13.  The criteria for the assignment of a 10 percent rating, 
but none greater, for degenerative joint disease of the 
lumbar spine, from April 11, 2003, to August 22, 2006, have 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5292, 5293, 5295 (2003); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5242, 5243 (2008).

14.  The criteria for the assignment of a rating in excess of 
10 percent for degenerative joint disease of the lumbar 
spine, from August 23, 2006, have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5292, 5293, 
5295 (2003); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 
(2008).

15.  The criteria for separate 10 percent rating, but no more 
than 10 percent, for radiculopathy of the left lower 
extremity due to degenerative disc disease of the lumbar 
spine have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.71a, Diagnostic Code 
5243, Note 1; and Diagnostic Code 8599-8520 (2008).

16.  The criteria for the assignment of an increased 
(compensable) rating for residuals of a fracture of the left 
great toe have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5284 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim. This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Board notes that there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice of the information and evidence 
needed by the appellant to substantiate and complete his 
claims, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the appellant was provided to him 
through the VCAA letters of July and September 2003, as well 
as June, July, August, and September 2004 and January 2005.  
Notice required by Dingess-Hartman was furnished to the 
Veteran in March 2006 correspondence.  Although no longer 
required, he was also notified that he should submit all 
pertinent evidence in his possession.

Regarding the reopening of previously denied claims, it is 
noted that in Kent v. Nicholson, 20 Vet. App. 1 (2006), it 
was held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied. 
Generally, a claimant is seeking to reopen a finally denied 
claim for service connection because there is either no 
evidence on one or more of the three Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd. 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam), elements to establish service connection or 
insufficient evidence on one or more of these elements.  
Therefore, material evidence would be (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  The Secretary 
can determine the basis for the denial in the prior decision 
from the face of that decision.

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
Without such notice, a claimant effectively would be deprived 
of an opportunity to participate in the adjudication process 
because he or she would not know what evidence was needed to 
reopen his or her claim.

During the pendency of the veteran's appeal, the Court also 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 9-10.

Here, the RO did fulfill its notice obligations with respect 
to informing the appellant of the evidence and information 
needed to substantiate his attempts to reopen a previously 
denied claim for service connection for a deviated nasal 
septum. By correspondence from the RO, to include the VCAA 
notice letter of August 2004 and relevant statement of the 
case and supplemental statements of the case, the appellant 
was advised that he needed to submit new and material 
evidence to reopen the previously denied claim and was 
advised of what was required to establish service connection 
under the particular facts of this case.

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice was provided to the 
appellant prior to the RO's initial decision in June 2004, 
but full VCAA notice as to all matters and specifically that 
pertaining to the Court's holding in Dingess/Hartman, was 
not, in contravention of Pelegrini.

Where, as here, the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors are 
reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed prejudicial and . . . VA 
has the burden of rebutting this presumption"); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders. That is, "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication."  Id.  "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'"  Mayfield, supra, 
at 121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, 487 F.3d at 889. 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

The record in this instance demonstrates that full VCAA 
notice was effectuated prior to the issuance of the final 
supplemental statement of the case by the RO in October 2007.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
a supplemental statement of the case to cure timing of a 
notification defect).  More timely VCAA notice would not have 
operated to alter the outcome of the issue on appeal, in view 
of the fact that the record does not demonstrate a factual 
predicate for any of the claims herein denied.   Sanders, 
supra (recognizing that "a demonstration that the outcome 
would not have been different in the absence of the error 
would demonstrate that there was no prejudice").  On that 
basis, and in the absence of any allegation of prejudice by 
or on behalf of the Veteran, the Board cannot conclude that 
any defect in the timing or substance of the notice provided 
affected the essential fairness of the adjudication, and, 
thus, the presumption of prejudice is rebutted.  Id.

For an increased rating claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code (DC) under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.  

The record shows that the Veteran did not receive VCAA notice 
specifically tailored to comply with Vasquez-Flores with 
respect to his claims for increased ratings for his back and 
left great toe disorders.  And, as mentioned, in Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit 
Court held that this type of notice error is presumed 
prejudicial and that it is incumbent upon VA, not the 
veteran, to show why the error is nonprejudicial, i.e., 
harmless.  VA can show the error is harmless by demonstrating 
why it does not affect the essential fairness of the 
adjudication. To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889.  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 
5103(a) notice error non- prejudicial."  Vazquez-Flores, 
supra.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
arguments advanced by and on behalf of the veteran are 
reflective of actual knowledge of the rating criteria.  It is 
pertinent to note that the Veteran is represented by an 
attorney.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by a VCAA notice error); see also Andrews v. 
Nicholson, 421 F.3d 1278, 1282 (Fed. Cir. 2005) (pro se 
pleadings, not those of counsel, are entitled to sympathetic 
reading below).  Moreover, the criteria applicable to the toe 
disability is found in Diagnostic Code 5284, which merely 
notes that a moderate foot disability warrants a 10 percent 
rating, whereas moderately severe and severe foot 
disabilities are rated 20 and 30 percent, respectively.  

With respect to the duty to assist, all pertinent examination 
and treatment records have been obtained and made a part of 
the appellant's claims folder to the extent that such records 
have been adequately identified or are otherwise available.  
Notice is taken that the evidence of record includes the 
veteran's service treatment records, as well as various 
examination and treatment records compiled during post-
service years by VA and non-VA sources, statements from 
family and friends, and a variety of photocopied articles.  
In addition, the veteran has been multiple VA medical 
examinations during the course of the instant appeal, 
findings and opinions from which are shown to be 
comprehensive in scope and otherwise detailed.  As explained 
in more detail below, aside from the disabilities for which 
service connection is granted by this decision, the medical 
evidence either rules out a current diagnosis (i.e., 
residuals of a head injury, fibromyalgoia, irritable bowel 
syndrome); establishes a diagnosis that precludes a grant of 
service connection on the basis of an undiagnosed illness 
(tension headaches, hypertension, cervical spondylosis) or 
fails to show the contended nexus (claims for service 
connection due to diagnosed disorders).  As the record is 
deemed to be adequate to permit the Board to fairly and 
accurately adjudicate each of the service connection issues 
decided herein, the Board may proceed to adjudicate the 
merits of such claims without remand for additional action.  
That is, there is no duty to provide another examination or 
medical opinion.  38 U.S.C.A. §§ 1117, 5103A(d); 38 C.F.R. 
§§ 3.159(c)(4), 3.317.  

With respect to the claims for higher ratings for the 
Veteran's back disability and left great toe disorder, the 
Veteran has been afforded multiple examinations that revealed 
findings that are adequate for rating purposes and the 
veteran does not contend otherwise.  Thus, there is no duty 
to provide another examination or medical opinion.  38 C.F.R. 
§§ 3.326, 3.327 (2008).

In view of the forgoing, the Board finds that VA has 
satisfied its duties to notify and assist under the VCAA.

Pertinent Legal Authority for Service Connection and 
Increased Ratings

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed in the prescribed time period 
are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim that has been finally disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 
200 (1994).  Evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For claims submitted as of August 29, 2001, and subsequently, 
as is the case here, the definition of new and material 
evidence is as follows:

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Where a veteran 
served 90 days or more during a period of war, or during 
peacetime after December 31, 1946, and a chronic disease, 
such as cardiovascular-renal disease, including hypertension, 
or arthritis, becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

A claimant is competent to report what comes to him through 
his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (the Federal Circuit determined that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.
Id.  

Under the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation. Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998); see Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

The record shows that the appellant is a Persian Gulf War 
veteran and, therefore, the initial threshold criterion is 
met for service connection for the claimed entities under the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

Under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, as amended 
solely for purposes of extending the presumptive period, see 
71 Fed. Reg. 75669 (2006), VA shall pay compensation in 
accordance with chapter 11 of title 38, United States Code, 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  The 
term "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following):

(1) A medically unexplained chronic multi-symptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms; (2) any diagnosed illness that the 
Secretary determines warrants a presumption of service 
connection; (3) an undiagnosed illness in a veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below, provided that such disability by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

For purposes of this section, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

For the purposes of this section, signs or symptoms which may 
be manifestations of undiagnosed illness include, but are not 
limited to:

(1) Fatigue, (2) signs or symptoms involving the skin, (3) 
headache, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbances, (10) gastrointestinal 
signs or symptoms, (11) cardiovascular signs or symptoms, 12) 
abnormal weight loss, or (13) menstrual disorders.

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

If signs or symptoms are medically attributed to a diagnosed 
(rather than an undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply.  See 
VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998); 
see also Neumann v. West, 14 Vet. App. 12, 22-23 (2000), 
vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam 
order).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate DCs identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Notice is taken that in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that "staged ratings are appropriate 
for an increased-rating claim when the factual findings shown 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings."  The 
Court found no basis for drawing a distinction between 
initial ratings and increased- rating claims for applying 
staged ratings.

When assigning a disability rating for a musculoskeletal 
disorder, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Under 38 C.F.R. §§ 4.40, 4.45, 4.59, the rating for 
an orthopedic disorder must reflect functional limitation 
which is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  

Analysis of Service Connection Claims

Residuals of Head Injury and Deviated Nasal Septum

As noted above, the Veteran served on active service from 
February 1964 to February 1966 and from September 1990 to 
April 1991.  He also has periods of ACDUTRA and INACDUTRA 
with the National Guard in-between his periods of active 
duty.  

The Veteran alleges that he sustained a head injury and 
deviated nasal septum in service when playing football at 
Fort Sill, Oklahoma, during 1965.  In that incident, he 
reports that his head and nose were driven into the ground, 
two others fell on top of him, and he was rendered 
unconscious.  Service treatment records confirm that the 
Veteran sustained a head and nasal injury in June 1965 during 
football play.  X-rays of the nasal bones were negative.  No 
further medical treatment was sought or received during 
either period of service for any residual of an injury to the 
head or nose.  

Complaints of sinusitis were initially documented upon a 
service department examination conducted in July 1978 in 
connection with the veteran's National Guard service, 
followed by notation of various symptoms involving allergic 
rhinitis, sinus difficulties, and headaches, none of which 
were attributed by any medical professional then or later to 
the veteran's head and nasal injuries in service.  It is 
noteworthy that, during the course of a medical examination 
undertaken in April 1991 relating to his National Guard 
service, the Veteran furnished a history of an automobile 
accident in November 1959, which resulted in a head injury.  
A VA medical examination in March 1993 revealed a mildly 
deviated nasal septum. Upon a VA medical examination in 
September 2006, deviation of the veteran's nasal septum to 
the left was demonstrated, but no linkage between that 
finding and the in-service injury described above was then or 
at any other time indicated.  Evidence developed post-service 
fails to document the existence of residuals of the in-
service head and nasal injuries and no medical professional 
provides any medical finding or opinion linking a current 
disability to that incident.  

While the existence of the veteran's in-service head injury 
is acknowledged, the Board finds that the medical evidence 
does not show that the Veteran currently has a diagnosis of 
residuals of a head injury, including claimed sinus or 
breathing difficulties, allergies, or headaches.  Moreover, 
any current disablement of the Veteran as a result of nasal 
symptoms and headaches is specifically tied to known clinical 
diagnoses, among which are sinusitis and tension headaches, 
and, as such, the preponderance of the evidence is against a 
finding that such symptoms are the result of undiagnosed 
illness.  

The Board has considered the Veteran's allegations regarding 
his claimed residuals of an in-service head injury.  Lay 
statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  As noted 
above, the occurrence of an in-service head injury is not in 
dispute, nor is the Veteran's history of symptoms such as 
headaches and breathing problems.  However, medical evidence 
is generally required to establish a medical diagnosis or to 
address questions of medical causation; lay assertions of 
medical status do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  In this case, the medical evidence rules out a 
current diagnosis of residuals of an in-service head injury 
and the symptoms that the Veteran has attributed to the head 
injury have been linked to known diagnoses, to include 
tension headaches and sinusitis.  As a preponderance of the 
evidence is against the claim, it must be denied.  

Regarding the claim for service connection for a deviated 
nasal septum, notice is taken that the original claim was 
denied by an RO decision in November 1994.  While an appeal 
of that denial was initiated by the Veteran, he failed to 
perfect such appeal, thus rendering the November 1994 action 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  This appeal 
results from the veteran's submission of a claim to reopen in 
April 2003, an in connection therewith, the Veteran alleges 
that while he fractured his nose prior to service in 1955, he 
sustained another nasal fracture during football play in 
service in 1965.  Inasmuch as the evidence added to record 
since entry of the most recent final decision merely 
duplicates that which was previously on file or otherwise 
shows only the continued presence of a deviated nasal septum, 
without linking that abnormality to either period of service 
or any event thereof, or indicating an in-service aggravation 
of a pre-existing disorder, such evidence does not raise a 
reasonable possibility of allowing the claim and must be 
found not to be new and material pursuant to 38 C.F.R. 
§ 3.156.  As the deviated nasal septum is post-traumatic in 
nature and it is not contended otherwise, the provisions of 
38 C.F.R. § 3.317 (relating to claims for service connection 
for undiagnosed illnesses) are not applicable.  Therefore, 
the claim to reopen must be denied.  

Fibromyalgia with Muscle and Joint Pain, & Cervical 
Spondylosis with Neck Stiffness

The Veteran alleges that he was exposed to multiple chemical 
agents during his military service, including those 
specifically encountered during his service in the Persian 
Gulf Theatre of Operations.  Included among the noted 
exposures were decontaminating solutions one of which is 
referred to as DS-2, as well as anthrax and anti-botulism 
injections, low levels of sarin gas, benzene, nerve gas 
pills, insecticides, and fungicides.  While records compiled 
by the service department neither confirm or deny that any 
such exposure occurred, a VA examination conducted in June 
1993 set forth a history of chemical exposure, with the 
examiner finding no known residuals.  

A physician noted in a December 1995 statement that his 
evaluation strongly suggested that the Veteran suffered from 
fibromyalgia.  It was the physician's concern that the 
Veteran had been exposed to chemicals and other toxicity as a 
result of his Desert Storm experience and that it was highly 
probable that such exposure was a major contributor or 
primary cause of the veteran's pathology.  

A VA medical examination in October 2003 disclosed pertinent 
diagnoses of fibromyalgia, not found.  On a VA examination in 
September 2006 the existence of fibromyalgia was specifically 
ruled out.  The veteran's hips were at that time found to be 
normal and it was the examiner's conclusion then, and also by 
a separate VA examiner in October 2004, that the veteran's 
hip and buttock complaints was referred pain from his 
service-connected low back disorder.  Complaints of 
arthrlagia were attributed by a VA examiner in September 2006 
to tendonitis of the right shoulder, and X-rays were found to 
identify cervical spondylosis and other evidence of mild 
degenerative joint disease of the cervical spine, with some 
muscle pain of the neck being attributed to tension 
headaches.  

The Board also finds that in view of the examination results 
noted above, the preponderance of the evidence is against a 
current diagnosis of fibromyalgia.  Further, while there are 
indicated to be various complaints and findings as to the 
existence of muscle and joint pain, including that affecting 
the neck and back, such symptoms have been attributed to 
known diagnoses, to include cervical spondylosis and the 
Veteran's service-connected degenerative disc disease of the 
lumbar spine.  Service treatment records in no way verify the 
existence of any such disorder or symptoms and no medical 
professional links the veteran's muscle or joint complaints 
to the veteran's military service or any event therein (other 
than the low back disability).  As well, no basis for a 
finding that the veteran's neck and back stiffness, or muscle 
pain, warrants a presumption of service connection on the 
basis of undiagnosed illness is found.  

To the extent that the Veteran is claiming his cervical 
spondylosis is linked to service, such disability was first 
shown many years after service and there is no competent 
opinion that links this cervical spine disability to service.   
As noted above, medical evidence is generally required to 
establish a medical diagnosis or to address questions of 
medical causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.117, there is no 
requirement that there be competent evidence of a nexus 
between the claimed illness and service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Further, lay persons are 
competent to report objective signs of illness.  Id. 
However, joint and muscle pain is not shown during service or 
for many years thereafter and the preponderance of the 
competent evidence does not show an undiagnosed illness 
manifested by multiple joint pain, muscle pain or neck 
stiffness.

IBS, Diarrhea & Diverticulosis

The Veteran seeks service connection for complaints of 
diarrhea, IBS, and diverticulosis.  Service treatment records 
do not identify any pertinent complaints or findings thereof, 
although letters purportedly written by the veteran to his 
spouse while in the Persian Gulf reference his complaints of 
recurring diarrhea.  A National Guard medical examination in 
July 1978 revealed a history of a 1971 hemorroidectomy, and a 
hemorroidectomy is shown to have been performed by VA during 
a hospitalization in August and September 1991.  A Persian 
Gulf registry examination in June 1993 revealed no diagnosis 
of a gastrointestinal disorder, despite the veteran's 
complaints of ongoing diarrhea and such complaints were set 
forth to treating medical professionals on various subsequent 
occasions during 1995 and beyond.  VA medical examination in 
October 2003 specifically ruled out the existence of IBS, and 
it is noted that the Veteran underwent a colonoscopy in 
December 2003, findings from which disclosed moderate 
diverticulosis, a non-cancerous polyp of the colon, and 
internal hemorrhoids.  A VA outpatient note of July 2004 
listed one of the veteran's problems to be possible IBS, with 
a VA examination in October 2004 yielding pertinent 
assessments of status post hemorroidectomy, diverticulosis, 
and a noncancerous polyp of the colon.  

The Board also notes that lay affiants in June 2004 
statements indicate that the Veteran was bothered by 
gastrointestinal problems, primary of which was diarrhea, and 
further complaints of diarrhea were relayed by the veteran to 
attending medical personnel during 2005.  A Persian Gulf 
registry examination by VA in February 2006 culminated in 
entry of pertinent diagnoses of diarrhea and diverticulosis.  
A VA examination in September 2006 indicated that the 
veteran's bowel disorder was secondary to his diverticulosis.  

In reviewing the evidence on file, the Board finds that 
direct service connection for IBS, diarrhea, or 
diverticulosis is not warranted.  Diarrhea by itself is not a 
diagnosis.  IBS is not shown in service, and only a 
possibility thereof was raised at the time of a VA outpatient 
evaluation in July 2004, without subsequent entry of any 
diagnosis of IBS.  Its presence was specifically ruled out on 
a VA medical examination performed in October 2003.  
Likewise, the veteran's diverticulosis is not shown until 
2003, many years after service and no medical professional 
directly links that disorder to military service.  

In terms of the presumption of service connection based on 
undiagnosed illness, the preponderance of the evidence is 
against a current diagnosis of IBS and the veteran's 
diverticulosis is not an undiagnosed illness.  The Board, 
too, is mindful of the distinction made by a VA examiner in 
September 2006 that the veteran's bowel-related symptoms were 
secondary to his ongoing diverticulosis.  

While a layman such as the veteran can certainly attest to 
his in service experiences and current symptoms, he is not 
competent to provide an opinion whether his symptoms are due 
to a diagnosed or undiagnosed illness.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu, supra.  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Notwithstanding the foregoing, the veteran's specific 
complaints of diarrhea long preceded the diagnosis of 
diverticulosis in late 2003 and, given the fact that it 
originated during his Persian Gulf experience and continued 
unabated for years thereafter, the board finds that the 
record supports a grant of service connection for diarrhea as 
due to an undiagnosed illness.  




Impotency

Evidence of impotency is not shown in service, and during 
counseling at a Vet Center during 1993 and 1994 the Veteran 
described his sex life as deteriorating, although sexual 
intercourse with his spouse was continuing, albeit less 
frequently.  The veteran's ex-spouse provides a written 
statement, dated in October 1996, in which she indicated that 
the veteran had been impotent following his return from the 
Persian Gulf.  A Persian Gulf examination by VA in February 
2006 culminated in entry of a diagnosis of erectile 
dysfunction.  Despite the following, evidence of the 
veteran's impotency is not shown in service or is otherwise 
linked by competent evidence to service or any event thereof.  
No medical professional links any impotency of the Veteran to 
his service or chemical exposure or other in-service event.  
Nor is there any competent opinion that supports a finding 
that impotency is due to undiagnosed illness.  The Board 
notes that while the veteran is competent to report symptoms, 
he does not have medical expertise and therefore cannot 
provide a competent opinion on the question of whether his 
impotency is linked to service or is due to an undiagnosed 
illness. Thus, denial of this claim is in order.  

Fatigue/Skin Disorder

While a specific diagnosis of chronic fatigue syndrome has 
been ruled out by at least one VA examination, the Veteran 
has continuously complained of fatigue since his service in 
the Persian Gulf and with the exception of an October 2003 
attribution by a VA examination of the veteran's fatigue to 
life's stressors, no known clinical diagnosis is shown.  
There is ample evidence of the veteran's continuing 
complaints of fatigue and fatigability without an underlying 
diagnosis.  Similarly, complaints of reddened, skin blotches 
have been noted on a fairly regular basis in the years 
following the veteran's service in the Persian Gulf, and such 
complaints are not reasonably tied to any incident or finding 
recorded during service, to include transient bouts of poison 
oak and poison ivy, herpes zoster of the buttock, and the 
onset of acute vesicular dermatitis of the hands or feet.  
The medical records show that there are objective indicators 
of fatigue and a skin rash.  In all, the record is found to 
reasonably support a grant of service connection for fatigue 
and a skin rash (skin blotches), both as due to an 
undiagnosed illness.  
Hypertension

Service treatment records are entirely negative for elevated 
blood pressure readings or other findings attributed to 
hypertension and there is some question as to the existence 
of a diagnosis of hypertension.  No indicia of hypertension 
are shown within the one-year period following each discharge 
of the Veteran from service.  VA treatment records indicate 
that use of prescribed, anti-hypertensive medication was 
initiated in December 2004.  Examination and treatment 
records compiled on multiple occasions during 2005 and in 
February 2006 reflect entry of diagnoses of hypertension, 
while separate VA examiners in September 2006 and June 2007 
determined that hypertension was not present.  
Notwithstanding the determinations of VA medical 
professionals in September 2006 and June 2007, the Board 
finds that the evidence is at least in equipoise as to 
whether there is a current diagnosis of hypertension.  Wholly 
absent from the record, however, is competent evidence 
linking the veteran's hypertension to his periods of active 
duty or any event thereof.  As noted above, a layperson is 
generally not deemed competent to opine on a matter that 
requires medical knowledge, such as the question of whether a 
chronic disability is currently present or a determination of 
etiology.  Espiritu, supra.  Given that a hypertension is a 
diagnosed illness, service connection under the provisions of 
38 C.F.R. § 3.317 (undiagnosed illness) is not warranted.  

Left Ankle Calcification

Service treatment records are negative for any evidence of an 
atherosclerotic calcification in the left ankle region and 
the record does not otherwise document any such abnormality 
until September 2006.  On the occasion of a VA medical 
examination in September 2006, the Veteran reported having 
sprained his left ankle in service and that he continued to 
be bothered by ankle stiffness upon awakening.  X-rays of the 
feet were unremarkable except for atherosclerosis of the 
major artery about the ankle.   The pertinent diagnosis was 
of left ankle, normal exam.  Lacking is any competent 
evidence of a nexus between the X-ray evidence of 
atherosclerosis about the left ankle and his periods of 
military service or any event thereof.  There is no competent 
opinion linking an atherosclerotic calcification to an 
undiagnosed illness.  As a layman, the Veteran is not 
competent to provide an opinion in the etiology of this 
localized vascular disease.  On that basis, the veteran's 
claim must fail.  

Analysis of Claims for Earlier Effective Date for Service 
connection for PTSD

Service connection for PTSD was established by RO action in 
July 2006, effective from April 11, 2003, and a 70 percent 
schedular evaluation was assigned therefor as of that date.  
In a timely filed notice of disagreement with the July 2006 
action, the Veteran challenged the effective date of service 
connection for PTSD, and the percentage rating assigned, 
noting that a 100 percent schedular evaluation was in order.  

The record reflects that the Veteran filed a claim to reopen 
for service connection for PTSD on April 11, 2003, with the 
veteran's original claim for service connection for PTSD 
having been denied in January 1994, with reconsideration 
occurring by way of RO decisions in May 1995 and November 
1997.  While an appeal of the original denial and subsequent 
reconsiderations was initiated by the Veteran, he failed to 
perfect that appeal, thereby rendering final the earlier 
actions.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  Notice 
is taken as well that a total disability rating for 
compensation purposes was assigned by RO action in October 
2007, effective from April 11, 2003.  

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application therefor.  
38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.

The effective date for a grant of service connection based 
upon the submission of new and material evidence is the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400(q)(1)(ii).

The provisions of 38 U.S.C.A. § 5101(a) mandate that a claim 
must be filed in order for any type of benefit to accrue or 
be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  Further, the mere presence of medical evidence in the 
record does not establish an intent on the part of the 
veteran to seek service connection for the benefit in 
question.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  
While the Board must interpret the veteran's submissions 
broadly, the Board is not required to conjure up issues that 
were not raised by the veteran.  Id.

The words application and claim are defined by regulation as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p). Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a) (2008).  If a claim for 
disability compensation has been granted with respect to 
service connection, but disallowed as noncompensable, certain 
medical evidence received by VA, which evidences "a 
reasonable probability of entitlement to benefits," may be 
accepted as the date of receipt of an informal claim to 
reopen or for increased benefits.  38 C.F.R. § 3.157(a), 
(b)(2), (3) (2008).  When determining the effective date of 
an award of compensation benefits, the Board is required to 
review all the communications in the file, after the last 
final disallowance of the claim that could be interpreted to 
be a formal or informal claim for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

The question thus presented as to the effective date matter 
is whether a claim for service connection, be it formal or 
informal, was received by VA subsequent to entry of the most 
recent, final denial.  Review of the claims folder indicates 
that, in November 1997, the Veteran requested assistance in 
obtaining medical records compiled at the Seminole Medical 
Center in Seminole, Oklahoma, and that VA contacted that 
facility in December 1997 in order to secure the records in 
question, but VA personnel were advised by return mail that 
that there was no record regarding the patient.  Received by 
VA in January 1998 was correspondence from the U. S. Army and 
Joint Services Environmental Support Group, indicating that 
the Veteran as a member of the Army National Guard had been 
deployed to Southwest Asia and served during Desert Storm.  
Data were noted to indicate that the veteran's location had 
been subject to numerous SCUD missile attacks.  Various other 
documents were provided as enclosures.  In July 1998, VA was 
advised of one or more changes to the veteran's separation 
documents.  The aforementioned documents clearly do not 
include a formal application for service connection for PTSD, 
and they likewise do not reflect an intention on the part of 
the Veteran to seek VA compensation, and, specifically, 
service connection, for PTSD.  On that basis, and with the 
assumption that entitlement to service connection for PTSD 
arose at a date prior to April 11, 2003, the earliest 
effective date for service connection for PTSD must be the 
later of the date of receipt of claim or the date entitlement 
arose, and in this instance, that date is April 11, 2003.  
Thus, the veteran's claim for an earlier effective date for 
the grant of service connection for PTSD must be denied.  

Increased Rating for a Low Back Disorder

By rating action in January 1994, service connection was 
established for degenerative disc disease of the lumbar 
spine, with assignment of a 0 percent rating under DC 5293.  
A claim for increase, action on which forms the basis of the 
instant appeal, was filed in April 2003.  Such claim was 
initially denied by RO action in June 2004, but by its rating 
decision of October 2007, the RO increased the rating from 0 
to 10 percent, effective from August 23, 2006, under DC 5242-
5243.  Consequently, the issues for consideration are 
entitlement to a rating in excess of 0 percent prior to 
August 23, 2006, and entitlement to a rating in excess of 10 
percent on and after that date.  

Notice is taken that the criteria for the evaluation of 
spinal disorders were amended prior to the initiation of and 
during the course of the instant appeal, initially as of 
September 23, 2002, with respect to intervertebral disc 
disease, and then on September 26, 2003.  See 68 Fed. Reg. 
51454-51456 (2003); 67 Fed. Reg. 54345 (2002).  Because of 
this fact, the question arises as to which set of rating 
criteria applies.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003) (the rule of Karnas v. Derwinski, 1 Vet. App. 308 
(1991), that the version most favorable to the claimant be 
applied when there has been a change in rating criteria has 
been overruled to the extent that it conflicts with authority 
established by the Supreme Court and United States Court of 
Appeals for the Federal Circuit); see also VAOPGCPREC 7-2003, 
69 Fed. Reg. 25179 (2004).

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002). Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings.  
Kuzma, supra.

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects.  If a 
veteran could receive a higher evaluation under the new 
criteria, the effect of the change would be liberalizing.  
Therefore, the Board will consider the claim under the old 
rating criteria for the entire period of the appeal, and 
under the new criteria from the effective date of the noted 
revisions.

As in effect prior to September 26, 2003, DC 5292 provided 
that slight limitation of motion of the lumbar spine was 
assigned a 10 percent rating, moderate limitation of motion 
was evaluated as 20 percent disabling, and the maximum 
schedular rating of 40 percent was assignable for severe 
limitation of motion.

Prior to September 23, 2002, intervertebral disc syndrome, as 
rated under DC 5293, was 0 percent disabling where it was 
postoperative and cured.  A 10 percent rating was warranted 
for an intervertebral disc syndrome that was mild in degree.  
A 20 percent rating was warranted for moderate intervertebral 
disc syndrome with recurring attacks.  A 40 percent rating 
was warranted for a severe intervertebral disc syndrome with 
recurring attacks and little intermittent relief. A 60 
percent rating was warranted for an intervertebral disc 
syndrome that was pronounced, with persistent symptoms 
compatible with sciatic neuropathy and characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, DC 
5293, as in effect prior to September 23, 2002.

Under DC 5293, effective from September 23, 2002, 
intervertebral disc syndrome was evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, which ever method 
results in the higher evaluation.  A maximum 60 percent 
rating was warranted when rating based on incapacitating 
episodes, and such was assigned when there were 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  A 40 percent rating was 
assigned for incapacitating episodes having a total duration 
of at least four weeks, but less than six weeks, during the 
past 12 months.  A 20 percent rating was assigned for 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks, during the past 12 
months, and a 10 percent rating was assigned with the 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks, during the past 12 months.

Note 1 following DC 5293 provided that for the purposes of 
evaluations under such DC, an incapacitating episode was a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" meant orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that were present constantly, or nearly so.  Note 2 
provided that when evaluating on the basis of chronic 
manifestations, orthopedic disabilities were to be evaluated 
using evaluation criteria for the most appropriate orthopedic 
DC or DCs.  Neurological disabilities were to be evaluated 
separately using evaluation criteria for the most appropriate 
neurological DC or DCs.  38 C.F.R. § 4.71a, DC 5293, 
effective from September 23, 2002.

Under DC 5295, as in effect prior to September 26, 2003, a 
noncompensable rating was for assignment for lumbosacral 
strain where there were slight subjective symptoms only.  A 
10 percent rating was assignable with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain where there was muscle spasm on extreme forward 
bending, or a unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating was warranted if the 
lumbosacral strain was severe with listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295.

Under former or current rating criteria, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on X- 
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  

With respect to current applicable rating criteria, under DC 
5237, the assigned DC for lumbosacral strain on and after 
September 26, 2003, a spinal disorder, with or without regard 
to symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, is assigned a 20 percent 
rating where forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or, muscle spasm or guarding is 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  The next higher evaluation of 30 percent 
pertains exclusively to the cervical spine, which is not 
herein at issue. For assignment of a 40 percent evaluation, 
there is required to be a showing of forward flexion of the 
thoracolumbar spine being limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  The 
50 percent rating requires a showing of unfavorable ankylosis 
of the entire thoracolumbar spine and the 100 percent 
evaluation necessitates unfavorable ankylosis of the entire 
spine.  The foregoing criteria are known as the general 
rating formula for the evaluation of spinal diseases and 
injuries.

Effective as of September 26, 2003, intervertebral disc 
syndrome is evaluated under DC 5243 either on the basis of 
incapacitating episodes as previously referenced, or under a 
general rating formula for diseases and injuries of the 
spine, as was cited above for lumbosacral strain.  See 68 
Fed. Reg. 51454 (2003); 38 C.F.R. § 4.71a, DC 5243, effective 
from September 26, 2003.

The primary evidence as to the severity of the veteran's low 
back disorder consists of various reports of VA medical 
examinations from 2003 to 2007.  Physical examination in 
December 2003 revealed that the Veteran complained of low 
back pain and, although the examination was nearly entirely 
negative, there was pain at the extremes of motion.  No 
additional motion loss was found on repetitive motion; no 
impairment due to weakness, fatigue, or incoordination was 
shown.  Examination in October 2004 likewise revealed pain on 
bending, with flexion of the lumbar spine being reduced 
slightly to 80 degrees.  Tenderness and evidence of left leg 
radiculopathy were noted.  In September 2006, no pain or 
limitation of motion was present, even with repeated 
movements.  When evaluated by VA in June 2007, the Veteran 
reported jogging three miles every other day and working in 
his one-acre garden.  There was no limitation of motion, even 
with repetitive motion; pain was indicated only at the end 
point of flexion.  Tenderness of the paravertebral muscles 
was present, but clinical evaluation was otherwise negative.  

The veteran's service-connected low back disorder includes 
degenerative disc disease and arthritis of the lower spine.  
Evidence developed prior to August 2006 indicates the 
presence of painful, albeit full motion of the thoracolumbar 
spine as of October 2003, with some slight loss of flexion 
and a notation of left leg radiculopathy in October 2004.  
Such findings warrant the assignment of a 10 percent rating, 
but none greater, under the criteria in effect prior to 
September 22, 2002 (but applicable here given the date of 
receipt of the claim) either on the basis of arthritis with 
limited or painful motion under DC 5003 and DC 5292 or mild 
intervertebral disc disease under DC 5293 for the period from 
April 11, 2003, to August 22, 2006.  The preponderance of the 
evidence is against a finding of muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in the standing position.  No rating in excess of that 10 
percent rating is warranted under the old or current criteria 
during this period of time, aside from the assignment of a 
separate 10 percent rating under the criteria in effect from 
September 26, 2003 (see below), nor is it shown that pain or 
functional loss would merit the assignment of any increased 
schedular evaluation beyond 10 percent on the basis of 
additional limitation of motion.  

As for the period on and after August 23, 2006, the record 
does not support the assignment of a rating in excess of 10 
percent under either the old or new criteria, aside from a 
separate 10 percent rating for radiculopathy of the left 
lower extremity. As to the latter disability, separate 
ratings are permitted for orthopedic and neurological 
manifestations of the Veteran's back disability under the 
criteria currently in effect (see Note 1 after DC 5235-5243).  
As the neurological findings regarding sensory loss, motor 
function impairment and other neurological findings are not 
consistent with more than slight radiculaopathy of the left 
lower extremity, a rating in excess of 10 percent is not 
warranted.  38 C.F.R. § 4.124, DC 8520.  The preponderance of 
the evidence is against a finding of symptomatic 
radiculopathy of the right lower extremity or any other 
neurological deficit.  No limitation of motion is documented, 
and while pain at the end point of flexion continued to be 
demonstrated, no additional limitation of motion due to 
repetitive motion or on the basis of pain or functional loss 
is indicated.  Indicia of intervertebral disc syndrome, to 
include incapacitating episodes, warranting more than a 10 
percent rating are likewise not evidenced.  To that end, 
there is no basis for the assignment of a schedular 
evaluation beyond 10 percent for the period beginning August 
23, 2006 (aside from the 10 percent rating for left leg 
radiculopathy). 

In view of the foregoing, the Board finds that from April 11, 
2003, the veteran's service-connected low back disability, to 
include degenerative disc disease and arthritis of the lumbar 
spine, was manifested by slight but no more than slight 
limitation of motion of the lumbar spine; no more than mild 
intervertebral disc syndrome; no incapacitating episodes of 
intervertebral disc syndrome necessitating bedrest prescribed 
by a physician; no muscle spasm on extreme forward bending 
and loss of lateral spine motion, unilateral, in the standing 
position; and, since September 26, 2003, no limitation of 
flexion of the thoracolumbar spine to 30 degrees or less; 
limitation of the combined motion of the thoracolumbar spine 
to 120 degrees or less; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spine 
contour.

The Veteran's service-connected degenerative disc disease of 
the lumbar spine is also manifested by mild, but no more than 
mild, radiculopathy of the left lower extremity.  The 
preponderance of the evidence is against a diagnosis of 
symptomatic radiculopathy of the right lower extremity.  The 
medical evidence does not show any other neurological deficit 
associated with the Veteran's back disability warranting a 
separate compensable rating, including but not limited to 
bowel and bladder impairment.

The Board has considered the potential application of various 
provisions of Title 38 of the Code of Federal Regulations, 
whether or not the veteran raised them, including § 
3.321(b)(1), which governs extraschedular ratings.  The 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  There has been no showing by the 
veteran that his service- connected back disability has 
necessitated frequent hospitalizations beyond that 
contemplated by the rating schedule or has caused a marked 
interference with employment.  In the absence of such 
factors, the criteria for submission for assignment of an 
extraschedular rating for his back disability pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

Increased Rating for Residuals of a Great Toe Fracture

Service connection for residuals of a fracture of the 
veteran's left great toe was established by rating action in 
January 2004, as a result of the veteran dropping a frying 
pan onto his toe.  At that time, a 0 percent rating was 
assigned under DC 5299-5284, effective from February 1993.  
That rating has remained in effect since that time.  

Under 38 C.F.R. § 4.71a, DC 5284, where there is a moderate 
foot injury, a 10 percent rating is for assignment.  Where 
the disability is moderately severe, a 20 percent evaluation 
is warranted.  Where the foot injury is severe, a 30 percent 
rating is for assignment.   

In connection with his claim for increase filed in April 
2003, the Veteran alleges that he is entitled to a 
compensable evaluation on the basis of toe pain.  VA 
examination in October 2003 showed that dorsiflexion of the 
toe was possible from 0 to 70 degrees and plantar flexion was 
from 0 to 45 degrees, with slight discomfort.  X-rays were 
found to be negative for any pertinent abnormal findings.  
Further evaluations undertaken in September 2006 and June 
2007 were negative for any functional limitation of the left 
foot due to a great toe injury.  

The medical evidence presented does not show more than slight 
impairment of the left foot due to a left great toe injury.  
The disability in question is manifested by not more than 
slight discomfort on plantar flexion of the large left toe to 
45 degrees, and there is no indication of arthritis of the 
toe.  Thus, a compensable schedular rating is not for 
assignment at any point during the appeal period, Hart, 
supra.  In  the absence of a showing of an unusual or 
exceptional disability picture, including frequent hospital 
care or marked interference with employment, referral for 
assignment of an extraschedular evaluation is not warranted 
pursuant to 38 C.F.R. § 3.321(b).  


                                                           
ORDER

Service connection for residuals of an in-service head 
injury, to include headaches, allergies, and sinus 
difficulties, or for headaches claimed as due to an 
undiagnosed illness, is denied. 

Service connection for IBS is denied.   

Service connection for cervical spondylosis and hypertension 
is denied.  

Service connection for diarrhea as due to undiagnosed illness 
is granted.  

Service connection for fibromyalgia, multiple joint pain, 
muscle pain, and neck stiffness is denied.  

Service connection for fatigue as due to an undiagnosed 
illness is granted.   

Service connection for diverticulosis is denied.   

New and material evidence having not been received, the 
application to reopen a claim for service connection for a 
deviated nasal septum is denied.  

Service connection for a skin rash manifested as red 
splotches due to an undiagnosed illness is granted.  

Service connection for impotency is denied.   

Service connection for an atherosclerotic calcification of an 
artery in the left ankle region is denied.   

An effective date earlier than April 11, 2003, for the grant 
of service connection for PTSD is denied.  

A 10 percent rating, but none greater, for degenerative joint 
and disc disease of the lumbar spine from April 11, 2003, to 
August 22, 2006, is granted.  

A rating in excess of 10 percent for degenerative joint and 
disc disease of the lumbar spine from August 23, 2006, is 
denied.  

A separate 10 percent rating, but no more than 10 percent, 
for radiculopathy of the left lower extremity due to 
degenerative disc disease of the lumbar spine under current 
rating criteria is granted.  

An increased (compensable) rating for residuals of a fracture 
of the left great toe is denied. 


REMAND

Service connection is sought for a variety of 
neuropsychological problems, including memory loss, sleep 
disturbance, an adjustment disorder, depression, and anxiety.  
The record reflects complaints and diagnoses of the foregoing 
for some time, albeit much of such symptomatology has been 
attributed to the veteran's service-connected PTSD and post-
service difficulties with respect to employment and 
relationship difficulties, including those of a marital type.  
In reviewing the service treatment records, the Board finds 
no pertinent abnormal findings other than a history of memory 
loss noted upon a National Guard medical examination in July 
1978, and no medical professional furnishes finding or 
opinion linking any of the claimed entities to military 
service.  Nevertheless, the Board finds that further medical 
input is deemed necessary in order to ascertain whether or 
not the veteran's claimed sleep disturbance and memory loss 
are manifestations of his service-connected PTSD versus any 
other diagnosis.  If unrelated, the Veteran seeks service 
connection for neuropsychiatric symptoms (other than those 
due to PTSD) on the basis of undiagnosed illness incurred 
during his tour of duty in the Persian Gulf. 

Regarding the claims for service connection for additional 
residuals of exposure to multiple toxins, to include immune 
system dysregulation, the Veteran alleges that he was exposed 
to multiple chemical agents during his military service, 
including those specifically encountered during his service 
in the Persian Gulf Theatre of Operations.  Included among 
the noted exposures were decontaminating solutions one of 
which is referred to as DS-2, as well as anthrax and anti-
botulism injections, low levels of sarin gas, benzene, nerve 
gas pills, insecticides, and fungicides.  While records 
compiled by the service department neither confirm or deny 
that any such exposure occurred, a VA examination conducted 
in June 1993 set forth a history of chemical exposure, with 
the examiner finding no known residuals.  However, the record 
also reflects that the Veteran underwent blood testing in 
March 1994, the results of which showed abnormal findings for 
T-cell percentage, immunocompetent -NKHT3+, NKHT3-, NK cell 
activity, IgG benzene ring, and IgA immune complex.  

In the opinion of a private attending physician, set forth in 
May 1994, the noted laboratory studies were found to show 
some abnormalities in the immune system, which the physician 
determined were probably caused by the veteran's exposure in 
the Persian Gulf War.  Reference was also made to the 
veteran's self-reported exposure to a compound called DS-2 
that was used for some type of decontamination, although the 
physician stated that the veteran was unsure of what 
chemicals or other substances to which he was actually 
exposed.  Following DS-2 exposure, the veteran was noted to 
report that he was "nauseated and felt headachy" for only 
two or three days.  More recent reports of symptoms were 
noted to include fatigue, inability to stay on task, 
emotional swings, decrease in work ethic, and nearly absent 
libido.  The same physician noted in a December 1995 
statement that his evaluation to that point strongly 
suggested that the Veteran suffered from considerable immune 
dysregulation.  It was the physician's concern that the 
Veteran had been exposed to chemicals and other toxicity as a 
result of his Desert Storm experience and that it was highly 
probable that such exposure was a major contributor or 
primary cause of the veteran's pathology.  Subsequent 
examinations, however, did not confirm such a diagnostic 
impression.

In view of the foregoing, the Board finds that another VA 
examination is warranted to determine if the Veteran has any 
residuals of exposure to multiple toxins during service, to 
include immune system dysregulation.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. §§ 3.159(c)(4), 3.317. 

Accordingly, this portion of the appeal is REMANDED for the 
following actions;

1.  Schedule the Veteran for a VA 
psychiatric examination for the sole 
purpose of ascertaining whether the 
veteran's complaints of a sleep 
disturbance and memory loss are part and 
parcel of his service-connected PTSD or 
any nonservice-connected entity.  The 
claims folder is to be provided to the 
examiner for review and the report of 
such examination should reflect whether 
in fact the claims folder was provided 
and reviewed.  

The examiner is asked to address the 
following question:

(a)	Is it at least as likely 
as not (50 percent or 
greater probability) that 
the veteran's sleep 
disturbance and memory loss 
are unrelated to his 
service-connected PTSD?  If 
so, the examiner should 
determine if the sleep 
disturbance or memory loss 
began during or is linked to 
any incident of service or 
is due to an undiagnosed 
illness.  If due to an 
undiagnosed illness, the 
examiner should indentify 
any objective indicators of 
the sleep disturbance and/or 
memory loss.

(b)	Does the Veteran currently 
have any other neurological 
symptoms or psychiatric 
symptoms that are due to an 
undiagnosed illness?  If so, 
the examiner should 
indentify any objective 
indicators of such symptoms.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the claim; less likely 
weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided, 
preferably with citation to the clinical 
record.  If the clinician is unable to 
answer any question presented without 
resort to speculation, he or she should 
so indicate.

2.  The Veteran must be afforded a VA 
general medical examination for the 
purpose of determining if he has a 
disability due to exposure to multiple 
toxins during service in Southwest Asia 
during the Persian Gulf War, to include 
alleged immune system dysregulation.

The claims folder is to be provided to 
the examiner for review and the report of 
such examination should reflect whether 
in fact the claims folder was provided 
and reviewed.  

The examiner is asked to address the 
following question:

Is it at least as likely as not 
(50 percent or greater 
probability) that the veteran 
has any disability due to 
exposure to multiple toxins 
during service in Southwest 
Asia during the Persian Gulf 
War, to include alleged immune 
system dysregulation? 

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiner is requested to provide a 
rationale for any opinion provided, 
preferably with citation to the clinical 
record.  If the clinician is unable to 
answer any question presented without 
resort to speculation, he or she should 
so indicate.

3.  Thereafter, the veteran's claim for 
service connection for sleep disturbance, 
memory loss, and any other 
neuropsychiatric symptoms not due to 
PTSD, to include as due to undiagnosed 
illness; the claim for a rating in excess 
of 70 percent for PTSD; and the claim for 
service connection for residuals of 
exposure to multiple toxins, to include 
immune system dysregulation, should be 
readjudicated on the basis of all 
relevant evidence and all governing legal 
authority.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his attorney should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The Veteran need take no action until he is notified.  He has 
the right to submit additional evidence and argument on the 
matter(s) the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).





The purpose of this remand is to obtain additional 
evidentiary and procedural 
development.  No inference as to the outcome of this matter 
should be drawn from the actions requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


